DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
This application has been reviewed by the Examiner and meets all formal and substantive (i.e. statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive support in the application disclosure as originally filed. The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. Examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, with regard to independent claim 15, the prior art fails to disclose mounting said shroud concentrically in said shroud-receiving body portion such that an outer surface of said shroud faces an inner surface of said shroud-receiving body portion; axially aligning an outwardly extending annular shoulder of said shroud with a deformable rim portion of said shroud receiving body portion; restraining said fastener body from moving in a first direction along said central axis; applying an axial force to said deformable rim portion of said shroud receiving body portion such that said deformable mm portion of said shroud receiving body portion deforms inwardly under said applied axial force to form an inwardly deformed stop radially overlapping said outwardly extending annular shoulder of said shroud; and such that said shroud is 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Allowable Subject Matter
Claims 15-31 are allowed.
Claims 1-14 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd